          Entered on Docket July 2, 2020
                                                       Below is the Order of the Court.


 1

 2                                                      ___________________
                                                        Christopher M. Alston
 3                                                      U.S. Bankruptcy Judge
                                                        (Dated as of Entered on Docket date above)
 4

 5

 6
       _______________________________________________________________
 7

 8

 9

10

11

12

13

14                          UNITED STATES BANKRUPTCY COURT
15                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
16
     In re:                                           Chapter 11
17
     V.S. INVESTMENT ASSOC., LLC,                     NO. 20-11541
18

19
                                                      EX PARTE ORDER AUTHORIZING
20                                                    EMPLOYMENT OF SHAWN PERRY
                                                      AS REAL ESTATE AGENT
21
                              Debtor(s).
22

23

24                                                 ORDER

25

26
      Order Employing                                            Bountiful Law, PLLC
27    Realtor                                                4620 200th Street SW, Suite D
                                                                Lynnwood, WA 98036
28                                                          425-775-9700 Fax 425-645-8088



     Case 20-11541-CMA        Doc 38       Filed 07/02/20   Ent. 07/02/20 09:44:02          Pg. 1 of 2
                                                              Below is the Order of the Court.


 1          The Court having considered the application of the Debtor to employ a realtor for the sale of

 2   the properties located at 2463, 2465, 2467, and 2469 South College Street, Seattle, WA 98144,
 3
     and it appearing that realtor Shawn Perry of Windermere Real Estate North Inc. is a disinterested
 4
     person, and that the employment of Shawn Perry by the Debtor is in the best interest of the estate; it
 5
     is hereby:
 6
            ORDERED that the Debtor is authorized to employ Shawn Perry of Windermere Real Estate
 7
     North Inc., as realtor for the Debtor’s estate, with compensation to be paid in such amount as may be
 8

 9   allowed by the Court upon proper application therefore.

10                                              /// End of Order///

11   Presented by:

12   Bountiful Law, PLLC
13
     /S/ Brad Puffpaff
14   Brad L Puffpaff, WSBA #46434
     Attorneys for Debtor
15

16

17

18

19
20

21

22

23

24

25

26
       Order Employing                                                     Bountiful Law, PLLC
27     Realtor                                                         4620 200th Street SW, Suite D
                                                                          Lynnwood, WA 98036
28                                                                    425-775-9700 Fax 425-645-8088



      Case 20-11541-CMA           Doc 38      Filed 07/02/20          Ent. 07/02/20 09:44:02       Pg. 2 of 2
